732 N.W.2d 231 (2007)
Linda TIMMER, Relator (A07-361), Respondent (A07-367),
v.
INDEPENDENT SCHOOL DISTRICT # 482, and Self-Insured/Berkley Risk Administrators, Respondents (A07-361), Relators (A07-367).
Nos. A07-361, A07-367.
Supreme Court of Minnesota.
June 4, 2007.
Leslie M. Altman, Joshua T. Brinkman, Littler Mendelson, Minneapolis, MN, for Relator.
Luke M. Seifert, Laura A. Steffes, Quinlivan & Hughes, P.A., Wells Fargo Center, St. Cloud, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 23, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Linda Timmer is awarded $1,200 in attorney fees.
*232 BY THE COURT:
/s/G. Barry Anderson
Associate Justice